Citation Nr: 0501444	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for giardiasis of the 
gastrointestinal tract, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

The case comes before the Board of Veterans' Appeals (Board) 
by means of an October 2001 rating decision rendered by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In this decision, the 
RO denied the veteran's claim for a compensable rating for 
giardiasis; the 0 percent rating in effect since 1955 was 
confirmed.

The veteran provided testimony at a personal hearing before 
RO personnel in September 2002.  A transcript of this 
testimony has been associated with the claims folder.

The case was previously before the Board in March 2004, when 
it was remanded for additional development.  By a rating 
dated in August 2004, the RO increased the rating for 
giardiasis of the gastrointestinal tract from 0 percent to 30 
percent from March 2001 under Diagnostic Code 7321-7323.


FINDING OF FACT

The veteran's service-connected giardiasis of the 
gastrointestinal tract is productive of subjective complaints 
of abdominal pain with associated nausea, and intermittent 
exacerbations; the disorder is not productive of malnutrition 
or anemia.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for giardiasis of the gastrointestinal tract have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2004); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321(b), 3.326(a), 4.7, 
4.114, Diagnostic Code 7321-7323 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decisions dated in October 2001 and August 2004; the 
statement of the case dated in March 2002; the supplemental 
statements of the case dated in November 2002, May 2003, and 
October 2004; and the letters dated in April 2001 and March 
2004.  These documents included a summary of the evidence in 
the case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2001 and March 2004 letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  Two VA 
medical opinions regarding the nature and severity of the 
veteran's disorder at issue have been obtained in this case.  
The Board notes that the available medical evidence is 
sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding medical records.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issue addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished in this case.

Legal Criteria.  The veteran is claiming an increased rating 
for his service-connected giardiasis of the intestinal tract, 
currently evaluated as 30 percent disabling under Diagnostic 
Code 7321-7323. 

The schedule of ratings for the digestive system, 38 C.F.R. § 
4.114, provides that ratings under diagnostic codes 7301 to 
7329, inclusive, as well as 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  

Giardiasis is a diarrheal illness caused by a microscopic 
parasite.  Once a person has been infected, the parasite 
lives in the intestine and is passed in the stool.  
Giardiasis can cause a variety of intestinal symptoms, which 
include diarrhea, gas or flatulence, greasy stools that tend 
to float, stomach cramps, and upset stomach or nausea.  These 
symptoms may lead to weight loss and dehydration.

Giardiasis is not specifically listed in the diagnostic codes 
of the VA's disability rating schedule.  Where the particular 
disability for which the veteran is service connected is not 
listed, it will be permissible to rate under a closely 
related disease or injury in which not only are the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  As noted above, the RO 
has rated the veteran's giardiasis under Diagnostic Code 
7321-7323. 

Diagnostic Code 7321 provides criteria for rating amebiasis.  
Amebiasis is a disease caused by a parasite.  The symptoms 
can include loose stools, stomach pain, and stomach cramping.  
Amebic dysentery is a severe form of amebiasis associated 
with stomach pain, bloody stools, and fever.  Diagnostic Code 
7321 provides a 10 percent rating for amebiasis with mild 
gastrointestinal disturbances, lower abdominal cramps, 
nausea, gaseous distention, and chronic constipation 
interrupted by diarrhea.  The 10 percent rating is the 
highest rating provided under this code.  A note for this 
code provides that amebiasis with or without liver abscess is 
parallel in symptomatology with ulcerative colitis and should 
be rated on the scale provided for the latter. 

Ulcerative colitis is rated under Diagnostic Code 7323.  This 
code provides a 100 percent rating is warranted for 
ulcerative colitis which is pronounced; resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  A 60 percent evaluation is 
warranted where this disorder is severe; with numerous 
attacks a year and malnutrition, with the health being only 
fair during remissions.  A 30 percent evaluation is 
contemplated in cases that are moderately severe; with 
frequent exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 
7323.

Factual Background.  At the time of an April 2001 digestive 
conditions VA examination, the veteran reported having been 
diagnosed with giardiasis during service.  He reported that 
he may have had a recurrence once, 20 years after discharge, 
but did not remember very well.  The veteran stated that he 
currently had symptoms of reflux, and had been diagnosed with 
sleep apnea.  These symptoms occurred "almost nightly."

On physical examination, there was no evidence of inguinal or 
ventral hernia.  Clinical diagnosis was of gastroesophageal 
reflux by history, for which he was taking H2 blockers.

The veteran was also afforded an intestines VA examination in 
April 2001.  At that time, no recent weight change was noted.  
He reported having problems with reflux, and becoming 
nauseated during severe reflux.  The veteran indicated that 
he had had chronic constipation "off and on" his whole 
life.  At the time of the examination, the veteran's weight 
was 298 pounds.  His abdomen was non-tender, and his liver 
and spleen were not enlarged.  A CT scan of the abdomen 
showed no intestinal abnormalities, and no current diagnosis 
of intestinal disease was provided.

VA outpatient treatment records, dated from October 2000 to 
October 2001, are negative for any treatment for giardiasis.  
An August 2002 VA treatment record showed that the veteran 
had gained weight, and admitted to frequent snacking and 
eating prior to bedtime.  

In September 2002, the veteran provided testimony at a 
personal hearing.  He testified that he had cramps in his 
lower stomach every time he ate, and that he had started 
having reflux and diarrhea.  He also had constipation 
periodically, and took Maalox prior to eating.  He stated 
that he had lost 40 pounds in the last couple of years.  He 
had nausea and lots of gas.  The veteran also testified that 
his bed was elevated, and he slept on a pillow.

In January 2003, VA treatment records reflect that the 
veteran's abdomen was large, soft, not tender to palpation, 
and had a 10 centimeter scar on the left flank region, 
consistent with a partial left nephrectomy.

In a January 2003 letter, M. Winkler, M.D., reported that he 
had not treated the veteran since April 1995.  Dr. Winkler 
stated that the veteran and informed him that he had had 
massive diarrhea, depression, and gastritis in 1955 before he 
was diagnosed with Giardia, and that he continued to have 
these problems. 

In a February 2003 medical statement, M. Allen, M.D., 
reported that the veteran had never been his patient but that 
he was aware of the veteran's situation both past and present 
and also with the seriousness and conditions that may arise 
when a person is infected with the protozoa Giardia.  Dr. 
Allen stated that the veteran reported that he had had 
continual daily multiple episodes of diarrhea, loss of desire 
to eat or drink, totally isolating himself from all family 
and friends, and nearing what he feared was death when his 
condition was finally diagnosed and treated.

At the time of a March 2004 VA examination, the veteran 
reported having colicky abdominal pain, associated with 
nausea, almost every day.  He had no vomiting, however.  He 
also had abdominal distension, or a bloating sensation, with 
every meal.  He had chronic constipation interrupted by a few 
bouts of diarrhea.  He took Metamucil for constipation, and 
also had enemas for more severe episodes.  The veteran 
reported having lost about 40 pounds over the prior 8 or 9 
months.  The veteran was taking Rabeprazole for acid reflux 
disease.  He had not had any recent episodes of hemaremesis 
or malena.  

On examination, the veteran was in no acute distress, and was 
described as obese.  He weighed 294 pounds.  His abdomen was 
soft, and he had mild, diffuse tenderness all over the 
abdomen.  No masses were palpable.  There was no palpable 
hepatosplenomegaly, and normal active bowel sounds were 
present.  A report of the upper gastrointestinal system 
showed that the veteran's esophageal mucosal pattern and 
motility were normal.  A small sliding hiatal hernia was 
noted.  No gastroesophageal reflux was noted, and the stomach 
distended adequately.  The 

gastric mucosal pattern was normal.  Emptying was not 
delayed.  The duodenal bulb filled and emptied normally.  
Gastric or duodenal ulceration was noted.  Clinical 
impression was of a history of giardiasis in the past, status 
post treatment for the same, with a history of GERD.

Analysis.  Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service-connected giardiasis 
of the gastrointestinal tract.  The medical evidence does not 
show that the veteran is malnourished.  On the contrary, the 
veteran is described in VA outpatient records as obese.  
Despite his claim that he had lost 40 pounds in the eight or 
nine months prior to the March 2004 VA examination, the 
veteran's weight had only fluctuated by four pounds since the 
April 2001 VA examination.  Also, there is no evidence of 
anemia.  Further, the Board finds no persuasive evidence to 
show that he has had numerous attacks a year, with his health 
being only "fair" during remissions.  Accordingly, the 
veteran does not meet the criteria for a rating in excess of 
30 percent under Diagnostic Code 7323; the record does not 
reflect a level of disability beyond that contemplated by the 
30 percent rating under Diagnostic Code 7323.  See 38 C.F.R. 
§  4.7.

As for the possibility of a higher rating under another 
diagnostic code, under Diagnostic Code 7328, when resection 
of the small bowel produces definite interference with 
absorption and nutrition manifested by impairment of health 
objectively shown by examination findings, including definite 
weight loss, a 40 percent disability rating should be 
assigned.  However, the evidence does not show that the 
veteran experiences a marked interference with nutrient 
absorption with severe impairment of his health, with 
findings including material weight loss, as is required for a 
40 percent rating under Code 7328.   

Under Diagnostic Code 7332, which covers impairment of 
sphincter control for the rectum and anus, a 60 percent 
rating is contemplated in cases where there is extensive 
leakage and fairly frequent involuntary bowel movements.  In 
this regard, there are no clinical findings in the record to 
support a 60 percent evaluation under Code 7332.  There are 
no objective findings showing a loss of sphincter control or 
fairly frequent involuntary bowel movements, although "a few 
bouts" of diarrhea were noted in the March 2004 VA 
examination report.  The episodes of diarrhea mentioned in 
the letters from Drs. Allen and Winkler refer to the period 
immediately following the veteran's separation from service, 
and not the relevant appellate period.  Therefore, the 
criteria for a 60 percent rating under Code 7332 have not 
been met.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for 
giardiasis of the gastrointestinal tract is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


